Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

This office action is in response to response to application 16/815248 filed on 03/11/20. 

Claims 1-18 are remain pending in the application.






Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-18 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hiromitsu Yoshihito (US Pub. 2013/0055187).

As to claims 1, 17 and 18 the prior art teaches a computer-implemented method for comparing a first version of a floorplan (see fig 1) of a design for an integrated circuit with a second version, wherein wires of the electronic circuit are represented as nets in a netlist and wherein the first version comprises timing information representing net delay values as a function of a wire length or a wire constraint of signal paths, and wherein the second version is a modification of the first version, the method comprising: 

generating timing information for each net in the second version by determining whether timing information is available for the net in the first version (see fig 1-3 paragraph 0049-0063); 

in response to timing information being unavailable in the first version, generating timing information for the second version by calculating a spatial distance and timing information between two points of the net using wire length differences between the first version and the second version (see fig 1-4 paragraph 0059-0072 and summary); 

and in response to the timing information being available for the first version, generating timing information for the second version by calculating a spatial distance and timing information between two points of the net using a wire reach table to obtain a wire delay (see fig 1-5 paragraph 0096-0106 and background).

As to claim 2 the prior art teaches wherein the second version of the floorplan is a modification of the first version without timing information of the first version (see fig 1-3 paragraph 0055-0065).

As to claim 3, the prior art teaches wherein the timing information generated for the second version comprises at least a classification for the net in comparison with the first version (see fig 1-5 paragraph 00100-0109).

As to claim 4 the prior art teaches wherein the timing information generated for the second version is used to determine whether a predefined timing criterion is met for the second version (see fig 1-5 paragraph 0104-0112 and background).

As to claim 5 the prior art teaches wherein the timing criterion comprises a figure of merit representing a sum of net delay values as a function of a wire length or a wire constraint of signal paths (see fig 1-3 paragraph 0047-0057).

As to claim 6 the prior art teaches wherein the second version of the floorplan is optimized based on the figure of merit by minimizing the sum of net delay values as a function of a wire length or a wire constraint of signal paths (see fig 1-5 paragraph 0110-0117). 

As to claim 7 the prior art teaches wherein the figure of merit comprises a sum of negative values of arrival times of a signal at any point in the floorplan required to meet a timing criterion (see fig 4-9 paragraph 0113-0120 and summary).

As to claim 8, the prior art teaches wherein calculating a spatial distance and timing information between two points of the net is achieved by calculating a shortest distance between two points of the net using orthogonal branches of the net, in particular by calculating Steiner net lengths (see fig 5-9 paragraph 0120-0126 and background).

As to claim 9 the prior art teaches wherein the net list comprising nets represented by net names comprising wires between a source pin and at least one sink pin, and two dimensional coordinates of the source pin and the at least one sink pin (see fig 5-9 paragraph 0105-0111).
 
As to claim 10 the prior art teaches wherein timing information comprises signal arrival times on each source pin and each sink pin (see fig 2-6 paragraph 0063-0071).

As to claim 11 the prior art teaches wherein the signal arrival times are read out from the floorplan of the first version or an additional timing report (see fig 3-7 paragraph 0069-0076).

As to claim 12 the prior art teaches wherein a wire delay value is calculated by subtracting a signal arrival time of a source pin from a signal arrival time at a sink pin (see fig 3-7 paragraph 0080-0087).

As to claim 13, the prior art teaches wherein the wire reach table comprises wire delay values for a wire length of signal paths of the second version compared to a wire length of signal paths of the first version (see fig 4-8 paragraph 0085-0093).

As to claim 14 the prior art teaches wherein timing information for the second version is generated at least for single logic elements of the floorplan (see fig 5-9 paragraph 0122-0128). 

As to claim 15 the prior art teaches wherein wires are tagged with net categories according to the determined timing information between two points of the net (see fig 6-9 paragraph 0128-0132).

As to claim 16 the prior art teaches wherein nets of the second version are grouped into buckets according to tagging information (see fig 6-10 paragraph 0130-0136 and summary).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH C TAT whose telephone number is 571 272-1908.  The examiner can normally be reached on flex 7:00Am-8PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571 272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BINH C TAT/Primary Examiner, Art Unit 2851